 Case 1:18-cr-00134-KAM Document 44 Filed 07/03/19 Page 1 of 6 PageID #: 191



AB:GMM/SSS
F. #2016R02185

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                              18 CR 134 (S-1)(KAM)

DONVILLE INNISS,

                     Defendant.

---------------------------X




       THE GOVERNMENT’S REPLY IN SUPPORT OF ITS PRE-TRIAL MOTIONS




                                         RICHARD P. DONOGHUE
                                         United States Attorney
                                         Eastern District of New York
                                         271 Cadman Plaza East
                                         Brooklyn, New York 11201

                                         ROBERT A. ZINK
                                         Acting Chief, Fraud Section
                                         Criminal Division



SYLVIA SHWEDER
Assistant U.S. Attorney

GERALD M. MOODY, JR.
Trial Attorney
       (Of Counsel)
 Case 1:18-cr-00134-KAM Document 44 Filed 07/03/19 Page 2 of 6 PageID #: 192




                                                 TABLE OF CONTENTS


TABLE OF CONTENTS ......................................................................................................... ii

I. The Court Should Preclude Evidence and Argument of the Defendant’s Commission of
   Prior “Good Acts” or Non-Commission of Other Bad Acts ............................................... 1

II. The Defendant May Offer Evidence of His Background Only If He Testifies .................. 2

CONCLUSION ......................................................................................................................... 4




                                                                  ii
 Case 1:18-cr-00134-KAM Document 44 Filed 07/03/19 Page 3 of 6 PageID #: 193



                The government respectfully submits this reply to the defendant’s partial

opposition to the government’s pre-trial motions. The defendant does not oppose the

government’s motions to (i) admit evidence concerning the defendant’s requests to the Insurance

Corporation of Barbados Ltd. for a purported donation to the Corporation; (ii) preclude the

defendant from introducing evidence or argument concerning Barbadian criminal law

enforcement, including that he has not to date been charged publicly in Barbados with any crimes;

and (iii) preclude the defendant from introducing evidence or argument that bribes are a custom or

practice in Barbados. As such, the court should treat those motions as conceded and rule in favor

of the government. For the reasons set forth below, the Court should also grant the government’s

remaining pre-trial motions.

I.      THE COURT SHOULD PRECLUDE EVIDENCE AND ARGUMENT OF THE
        DEFENDANT’S COMMISSION OF PRIOR “GOOD ACTS” OR NON-COMMISSION
        OF OTHER BAD ACTS

                In his opposition, the defendant argues that his prior good acts are generally

admissible to show his “good character.” See Def.’s Opp’n to Gov’s Mot. at 5. As the

government stated in its opening brief, Rule 404(a)(2)(A) of the Federal Rules of Evidence

permits a defendant to “offer evidence of the defendant’s pertinent trait.” The government agrees

that the defendant’s character is a “pertinent trait” in this case, and that the defendant is entitled to

call witnesses who may testify about the defendant’s reputation or provide an opinion of the

defendant’s character. The Court, however, should preclude the defendant from introducing

argument, evidence or testimony concerning specific good acts of the defendant. Rule 405(a)

provides that “[w]hen evidence of a person’s character or character trait is admissible, it may be

proved by testimony about the person’s reputation or by testimony in the form of an opinion.”

                The cases cited by the defendant are consistent with this framework. In United

States v. Pujana-Mena, 949 F.2d 24, 26 (2d. Cir. 1991), the defendant introduced “three character


                                                    1
 Case 1:18-cr-00134-KAM Document 44 Filed 07/03/19 Page 4 of 6 PageID #: 194



witnesses . . . who testified as to [the defendant’s] reputation in his community as an honest and

law-abiding person.” In United States v. Han, 230 F.3d 560, 563 (2d. Cir. 2000), the defendant

“proffered testimony of his reputation for uprightness and an unwillingness to exploit others.”

Neither case stands for the proposition that a defendant may – through testimony or otherwise –

introduce specific evidence of prior good acts or the non-commission of other bad acts.

Accordingly, the Court should preclude the defendant from introducing evidence or arguing that

he has done specific good acts or not committed other bad acts.

II.    THE DEFENDANT MAY OFFER EVIDENCE OF HIS BACKGROUND ONLY IF HE
       TESTIFIES

               In his opposition, the defendant also argues that evidence concerning his age,

family composition, education, service to community and employment history are generally

admissible as “background.” 1 See Def.’s Opp’n to Gov’s Mot. at 6-7. The case that the

defendant cites for the proposition that “background evidence” of a defendant is admissible

pertains to a situation in which the defendant actually testified. In United States v. Blackwell, the

defendant himself testified that he had completed two years of college, served in the United States

Marine Corps and earned approximately $21,000 annually; however, the district court precluded

the defendant from testifying that he had never been arrested or convicted of a crime. 853 F.2d

86, 87 (2d Cir. 1988). The Second Circuit held that evidence concerning a testifying defendant’s

lack of a criminal record is “something that the trier of fact has a right to know in gauging the

credibility of a witness. The opportunity to inform the trier of fact of the accused’s lack of a

criminal record is clearly one of the factors which would motivate a defendant to testify.” Id. at




       1
          The defendant appears to agree that evidence or argument concerning his conditions of
pre-trial release or the punishment or consequences he faces if convicted are inadmissible.

                                                  2
 Case 1:18-cr-00134-KAM Document 44 Filed 07/03/19 Page 5 of 6 PageID #: 195



88. Indeed, “testimony that he had never been arrested or convicted of a crime would have been

of some value to the jury in assessing [the testifying defendant’s] credibility, which was important

to them since [his] defense primarily consisted of an exculpatory story.” Id. Blackwell thus

stands for the proposition that certain background evidence, such as a testifying defendant’s lack

of a criminal record, is important for assessing the credibility of a defendant as a witness – not

that such evidence is generally admissible, as the defendant incorrectly suggests in this case.

               The government and the defendant agree insofar as at least some evidence about

the defendant’s age, family composition, education, service to community, and employment

history is admissible if the defendant chooses to testify. The Court should not, however, permit

the defendant to use his testimony about his background as a backdoor method of introducing

evidence relating to his prior good conduct. See Blackwell, 853 F.2d at 88 (holding that evidence

of the defendant’s lack of criminal history was admissible “for a reason other than to prove good

character,” namely, to assist “the jury in assessing the [defendant’s] credibility”).

               The Court also should preclude the defendant from introducing any extrinsic

evidence of his background. In United States v. Rivera, et al., this Court precluded “evidence of

unrelated prior good conduct, i.e., charitable giving or cooperation with law enforcement” given

the requirements of Rule 404(b) and “the risk of jury confusion.” No. 13-CR-149 (KAM), 2015

WL 1725991, at *2 (E.D.N.Y. Apr. 15, 2015). The Court carved out a narrow exception for

“good conduct . . . relevant to the charged conduct” such as to establish an alibi. Id. Here,

extrinsic evidence about the defendant’s employment or his personal history is not relevant to the

charged conduct, and any extrinsic evidence on these topics – i.e., evidence other than the

“background” testimony of the defendant – should be precluded.




                                                  3
 Case 1:18-cr-00134-KAM Document 44 Filed 07/03/19 Page 6 of 6 PageID #: 196



                                       CONCLUSION

              For the foregoing reasons, the government respectfully submits that its pre-trial

motions should be granted.

Dated: Brooklyn, New York
       July 3, 2019

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York

                                           By:        /s/
                                                     Sylvia Shweder
                                                     Assistant U.S. Attorney
                                                     (718) 254-6092

                                                     ROBERT A. ZINK
                                                     Acting Chief, Criminal Division,
                                                     Fraud Section
                                                     United States Department of Justice

                                           By:        /s/
                                                     Gerald M. Moody, Jr.
                                                     Trial Attorney
                                                     (202) 616-4988

cc:    Anthony Ricco, Esq., and Steven Legon, Esq. (by ECF)




                                                 4
